Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 11/1/21.  As directed by the amendment: claims 1-3, 7, and 12-13 have been amended, claims 6 and 17-18 have been cancelled, and no claims have been added.  As such, claims 1-5 and 7-16 are pending in the instant application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “holder members … adapted to be inserted into a nostril” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 and 9-10 are objected to because of the following informalities:  
Regarding claim 1, the language “the rim” (line 24) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –the outer rim--.  
Regarding claim 9, the language “said intermediate portion” (line 2) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –said intermediate waist portion--.
--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the newly amended limitation of the outer surface of the rim, proximal portion, intermediate waist portion, and distal portion forms a “common continuous smooth surface …” (line 24-25, emphasis added) introduces new matter not found in the disclosure as originally filed.  The disclosure does not provide support for a smooth surface.
Claims 2-5 and 7-16 are rejected based on dependency on a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language “said holder members” (line 4) is unclear as line 3 only positively claims one holder member via the language “one or two rounded holder members” and thus it is unclear if Applicant is intending to claim at least one or a plurality of holder members.
Claim 1 recites the limitation "the outer surface" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
The term "minimal contact" in claim 1 line 27 is a relative term which renders the claim indefinite.  The term "minimal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not known as to what qualifies, or does not qualify, as having minimal contact.
Claims 2-5 and 7-16 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers (4,327,719) in view of Santelli, Jr. (2014/0261459).
Regarding claim 1, Childers shows a nasal device (see Fig. 1-7 and abstract for example) which includes an elongated support member (see Fig. 1-2, 7; elongated support member 50), and one or two rounded holder members each arranged at a respective end of the elongated support member which are adapted to be inserted into a nostril with a distal end directed into the nostril and a proximal end adjacent the nostril openings (see Fig. 7 showing the device inserted into the nostrils; rounded holder members 30), characterized in that the holder member(s) are formed in one piece and made of a flexible material (see Fig. 7, holder members 30, 30’ each made from one piece, see col. 3 ln. 42-44 and col. 4 ln. 26-28 disclosing flexible material), and the holder member(s) each including a rounded distal portion, and an open proximal portion including an outer rim disposed circumferentially around an outer perimeter of the proximal portion and extending radially outward from the holder member (), and an intermediate waist portion arranged between the distal and proximal portions and including at least one outer circumference in a plane essentially transverse to a distal-proximal direction which is smaller than a respective largest outer circumference of at least the distal portion (see annotated Fig. 7 below), wherein the outer rim disposed circumferentially around the outer perimeter is adapted to engage in an essentially airtight manner with the nostril opening and protrude outward from the nostril when the device is arranged in a nostril (see Fig. 7 and annotated Fig. 7 below, see col. 3 ln. 47-54) wherein the outer surface of the rim, proximal, intermediate waist, and distal portions form a common continuous surface adapted to follow a profile of the nostril opening to secure the device in the nostril opening such that the nasal device has minimal contact with the inner surfaces of the nostril (see Fig. 7 and col. 3 ln. 


    PNG
    media_image1.png
    718
    804
    media_image1.png
    Greyscale


Regarding claim 4, the modified Childers device’s rounded distal portion is provided with one or more through-going holes adapted to allow air to pass through the distal portion (see Childers Fig. 7 and 1 for example).
Regarding claim 7, the modified Childers device’s holder member(s) are integrated with the support member (see Childers Fig. 1 and 7 for example showing elements 30, 30’ integrated with the support member 50).
Regarding claim 8, the modified Childers device is such that an extension of the outer rim forms the support member (see Childers Fig. 1).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers and Santelli as applied to claim 1 above, and further in view of Lei (2016/0256716).
Regarding claim 3, the modified Childers device is silent as to the holder member(s) being generally oval-shaped or elliptical in a plane essentially transverse to a distal-proximal extension; however, Lei teaches a similar nasal device with holder members with such an oval-shaped or elliptical shape (see Lei Fig. 1-2 and para. 0013 and 0027).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Childers device’s holder members to be generally oval-shaped, as taught by Lei, in order to provide the device with a shape that is suitable for the inner cavities of the nostrils (see Lei para. 0013 and 0027).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers and Santelli as applied to claim 1 above, and further in view of Rimkus (5,890,491).
.

Claims 9-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers and Santelli as applied to claim 1 above, and further in view of Soper (2003/0209145).
Regarding claim 9, the modified Childers device includes a filter member such that essentially all air passing through the device is directed through the filter member at least when air flows in a distal direction (see Childers Fig. 6, filter 26, see col. 3 ln. 21-54), but is silent as to the filter member being arranged inside the distal or intermediate waist portion; however, Soper teaches a similar device which includes a filter located in a distal or intermediate portion of a holder member (see Soper Fig. 2 and para. 0042 for example, filter 12 located in distal portion).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Childers device’s filter to be located in the distal portion of the device, as taught by Soper, as this would have been obvious rearrangement of parts and the modified Childers device would perform equally as well.  See MPEP 2144.04 VI C.
Regarding claim 10, the modified Childers device’s filter member is held in place by an inner circumferential rim extending radially inwards at the intermediate portion (Soper Fig. 2 and Childers Fig. 7 which shows intermediate waist portion).

Regarding claim 12, the modified Childers device’s filter member is integrally attached to the holder member (see Soper Fig. 2 for example, the device as a whole includes integrally attached parts including holder member 4 and filter member 12).
Regarding claim 15, the modified Childers device’s filter member is a mechanical filter (see Soper para. 0042, Childers col. 2 ln. 66 through col. 3 ln. 20).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers, Santelli, and Soper as applied to claim 9 above, and further in view of Dolezal et al. (2009/0007919).
Regarding claim 13, the modified Childers device is silent as to including one or more through going access holes arranged perpendicular to the distal-proximal extension; however, Dolezal teaches a similar device which includes perpendicularly arranged access holes (see Dolezal Fig. 4-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Childers device to have perpendicularly arranged access holes, as taught by Dolezal, in order to provide larger holes for greater flow path for the air to be inhaled.
Regarding claim 14, the modified Childers device is silent as to the filter member being an electrostatic filter; however, Dolezal teaches a similar nasal device which includes an electrostatic filter member (see Dolezal para. 0061).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Childers device’s filter member to be an electrostatic filter, as taught by Dolezal, in order to provide a desired type of filtering (see Dolezal para. 0061).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers and Santelli as applied to claim 1 above, and further in view of Bergstrand Borjegren et al. (9,220,628).
Regarding claim 16, the modified Soper device is silent as to including a releasable substance dispersed in the material or arranged on the surface of at least part of the device; however, Bergstrand Borjegren teaches a similar nasal device which includes a releasable substance dispersed in the material or arranged on the surface of at least part of the device (see Bergstrand Borjegren col. 2 ln. 42-45 and col. 4 ln. 29-38).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Soper device to have a releasable substance, as taught by Bergstrand Borjegren, in order to provide a desirable fragrance for the user to inhale or a medicine (see Bergstrand Borjegren col. 4 ln. 29-38).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785